Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2018

The Court of Appeals hereby passes the following order:

A19A0898. ANDREW M. HIGH v. THE STATE.

      Andrew M. High pled guilty to aggravated assault and criminal attempt to
commit a felony, and the trial court entered sentence on October 26, 2017. On July
31, 2018, High filed a pro se notice of appeal.1 The State has filed a motion to dismiss
the appeal, arguing that the notice of appeal was untimely.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). High’s notice of appeal – filed
278 days after entry of the sentencing order – is untimely. Accordingly, the State’s
motion to dismiss is hereby GRANTED and this appeal is DISMISSED.
      Because High was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland:
      This appeal has been dismissed because you failed to file a proper and
      timely notice of appeal. If you still wish to appeal, you may petition the


      1
        We note that High’s pro se notice of appeal may be a nullity. “A criminal
defendant in Georgia does not have the right to represent himself and also be
represented by an attorney, and pro se filings by represented parties are therefore
unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3) (767 SE2d
24) (2014). Unless counsel formally withdraws, that representation is deemed to
continue for a period of time. See White v. State, 302 Ga. 315, 319 (2) (806 SE2d
489) (2017) (representation is deemed to continue, at a minimum, through the end of
the term in which sentence was entered).
      trial court for leave to file an out-of-time appeal. If the trial court grants
      your request, you will have 30 days from the entry of that order to file
      a notice of appeal referencing your conviction. If the trial court denies
      your request, you will have 30 days from the entry of that order to file
      a notice of appeal referencing the denial of your request for an out-of-
      time appeal.
264 Ga. at 875-876 (2)
      The Clerk of Court is DIRECTED to send a copy of this order to High and to
his attorney, and the latter also is DIRECTED to send a copy to High.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/28/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.